


Exhibit 10.12

 

UNCONDITIONAL CAPITAL MAINTENANCE AGREEMENT

BETWEEN

AMERICAN INTERNATIONAL GROUP, INC.

AND

AIU INSURANCE COMPANY

 

This Unconditional Capital Maintenance Agreement (this “Agreement”), is made,
entered into and effective as of February 25, 2011, by and between American
International Group, Inc., a corporation organized under the laws of the State
of Delaware (“AIG”), and AIU Insurance Company, a corporation organized under
the laws of the State of New York (the “Company”).

 

WITNESSETH:

 

WHEREAS, the Company is a property-casualty insurer subject to certain capital
requirements of the insurance laws and regulations of the State of New York (the
“Domiciliary State”);

 

WHEREAS, the Company is an indirect wholly owned subsidiary of AIG; and

 

WHEREAS, AIG has an interest in unconditionally maintaining and enhancing the
Company’s financial condition:

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree as follows:

 

1.                                       In the event that the Company’s Total
Adjusted Capital for each of the Company’s first and third fiscal quarters (as
determined based on the Company’s first and third fiscal quarterly filed
statutory financial statements, respectively, subject to any adjustments or
modifications thereto required by the Domiciliary State’s insurance department
or the Company’s independent auditors) falls below the Specified Minimum
Percentage of the Company’s projected Authorized Control Level RBC (in each case
as estimated by the Company as of the end of each such first and third fiscal
quarters, as the case may be), AIG shall, within the respective time periods set
forth under paragraph 4, in accordance with paragraph 5 and in compliance with
applicable law, provide to the Company cash, cash equivalents, securities or
other instruments that qualify (as admitted assets) for purposes of calculating
the Company’s Total Adjusted Capital, as a contribution and not as a loan, in an
amount such that

 

--------------------------------------------------------------------------------


 

the Company’s Total Adjusted Capital as of the end of each of the Company’s
second and fourth fiscal quarter, as the case may be, will be projected to be at
least equal to the Specified Minimum Percentage of the Company’s Authorized
Control Level RBC.  Notwithstanding the foregoing, AIG may, at any time as it
deems necessary in its sole discretion and in compliance with applicable law,
make a contribution to the Company in such amount as is required for the
Company’s Total Adjusted Capital to equal a percentage of its Authorized Control
Level RBC determined to be appropriate by the Company and AIG.

 

2.                                       In the event that the Company’s Total
Adjusted Capital (a) for each of the Company’s first, second and third fiscal
quarters (as determined based on the Company’s first, second and third fiscal
quarterly filed statutory financial statements, respectively, subject to any
adjustments or modifications thereto required by the Domiciliary State’s
insurance department or the Company’s independent auditors) is in excess of the
Specified Minimum Percentage of the Company’s projected Authorized Control Level
RBC (in each case as estimated by the Company as of the end of each such first,
second and third fiscal quarters, as the case may be) or (b) as of each fiscal
year end (as shown in the Company’s fiscal year-end filed statutory financial
statements, together with any adjustments or modifications thereto required by
the Domiciliary State’s insurance department or the Company’s independent
auditors) is in excess of the Specified Minimum Percentage of the Company’s
Authorized Control Level RBC (as shown in such fiscal year-end statutory
financial statements), the Company shall, within the respective time periods set
forth under paragraph 4, in accordance with paragraph 5 and subject to approval
by the Company’s board of directors as required by the laws of the Domiciliary
State, declare and pay dividends ratably to its equity holders in an aggregate
amount equal to the lesser of (i) the amount necessary to reduce the Company’s
projected or actual Total Adjusted Capital as of each of the end of the
Company’s fiscal quarter or fiscal year, as the case may be, to a level equal to
or not materially greater than the Specified Minimum Percentage of the Company’s
Authorized Control Level RBC or (ii) the maximum amount permitted by the
Domiciliary State’s law to be paid as an ordinary dividend less an amount that
the Company and AIG agree is appropriate to protect the Company from exceeding
such maximum amount allowed by such Domiciliary State’s law as a result of
potential audit adjustments or adjustments to the projections on which such
dividend amount is based.  For the avoidance of doubt, this paragraph shall only
require the Company to pay ordinary dividends; under no circumstances shall the

 

--------------------------------------------------------------------------------


 

Company be required to pay any dividend which would require prior application to
the superintendent of insurance under Section 4105 of the Insurance Law of the
Domiciliary State or that is otherwise prohibited by the Domiciliary State. 
Notwithstanding the foregoing, this Agreement does not prohibit the payment of
extraordinary dividends to reduce the Company’s projected or actual Total
Adjusted Capital to a level equal to or not materially greater than the
Specified Minimum Percentage of the Company’s Company Action Level RBC.

 

3.                                       For the avoidance of doubt, the terms
“Total Adjusted Capital”, “Authorized Control Level RBC”, and “Surplus to
Policyholders” shall have the meanings ascribed thereto under the insurance laws
and regulations of the Domiciliary State, or, with respect to “Total Adjusted
Capital” and “Authorized Control Level RBC”, if not defined therein, shall have
the meanings ascribed thereto in the risk-based capital (“RBC”) instructions
promulgated by the National Association of Insurance Commissioners (“NAIC”). The
term “Specified Minimum Percentage” shall be equal to the percentage set forth
on Schedule 1 attached hereto, which shall be agreed to by AIG and the Company
at least once every year beginning upon the date of the filing of the Company’s
2010 Annual Statement with the Domiciliary State’s insurance department and
following review against the capital adequacy standards and criteria (“Agency
Criteria”) of each of Standard & Poor’s Corp. (“S&P”), Moody’s Investors Service
(“Moody’s”) and A.M. Best Company (“A.M. Best”).  Notwithstanding the obligation
of the Company and AIG to review the Specified Minimum Percentage on an annual
basis, the parties hereto agree to review and revise the Specified Minimum
Percentage on a more frequent basis, if the parties agree it is appropriate, to
take into account (a) any material changes after the date hereof to any Agency
Criteria adopted by any of S&P, Moody’s or A.M. Best, on the one hand, or to the
law of the Domiciliary State or NAIC RBC rules or instructions, on the other
hand, which causes the results under the Agency Criteria to diverge from that
under the law of the Domiciliary State or NAIC RBC rules or instructions,
(b) the Company completes a material transaction that is treated materially
differently by the Agency Criteria, on the one hand, and the NAIC RBC rules or
instructions, on the other hand, or (c) any other material development or
circumstance affecting the Company which AIG and the Company agree merits a
reevaluation of the Specified Minimum Percentage then in effect.

 

4.                                       The Company and AIG agree that any
contribution to be made under paragraph 1 will take place within the following
two time periods per year, as applicable: (a) during the time beginning on the

 

3

--------------------------------------------------------------------------------


 

first business day after the filing of the Company’s first fiscal quarterly
statutory financial statements and ending on the last business day prior to the
end of the Company’s second fiscal quarter; and (b) during the time beginning on
the first business day after the filing of the Company’s third fiscal quarterly
statutory financial statements and ending on the last business day prior to the
end of the Company’s fourth fiscal quarter. Notwithstanding the foregoing, in
compliance with applicable law, any capital contribution provided for under
paragraph 1 may be made by AIG after the close of any fiscal quarter or fiscal
year of the Company but prior to the filing by the Company of its statutory
financial statements for such fiscal quarter or fiscal year, respectively, and
contributions of this nature shall be recognized as capital contributions
receivable as of the balance sheet date of the yet to be filed quarterly or
annual financial statement (as the case may be), pursuant to paragraph 8 of
Statement of Statutory Accounting Principles No. 72, to the extent approved by
the Domiciliary State.  The Company and AIG further agree that any dividends to
be made under paragraph 2 will take place as soon as practicable after the
filing by the Company of the relevant fiscal quarter-end or fiscal year-end
statutory financial statements or such earlier time as may be agreed by the
Company and AIG.

 

5.                                       At the time that any contribution is
due under paragraph 4, AIG agrees that it will either (a) make such contribution
to the Company’s direct parent and cause such direct parent to then contribute
such funds, securities or instruments so contributed by AIG to the Company, or
(b) make such contribution directly to the Company without receiving any capital
stock or other ownership interest in exchange therefor, subject in either case
to any required regulatory approvals.  At any time any dividends are due under
paragraph 4, the Company agrees that it will make such dividend to the Company’s
direct parent and will use its best efforts to cause such direct parent to then
dividend or otherwise provide such funds to AIG.  All contributions and
dividends contemplated under this Agreement shall be approved, declared and
made, as applicable, in compliance with applicable law, including, without
limitation, approval by the board of directors of each applicable entity
(including the Company) and any prior notice requirements specified under
applicable rules and regulations of the Domiciliary State.

 

6.                                       Subject to the requirements of
applicable law and the approval, to the extent required, by any or all of the
Company’s senior management, relevant management committees, board of directors,
and of any insurance regulator, the Company hereby

 

--------------------------------------------------------------------------------


 

acknowledges that, in a manner consistent with past practice and any other
reasonable requirements of AIG, it will comply with all financial and budgetary
planning, risk mitigation, derisking or pricing, corporate governance,
investment, informational and procedural requirements set forth by AIG.

 

7.                                       AIG hereby waives any failure or delay
on the part of the Company in asserting or enforcing any of its rights or in
making any claims or demands hereunder.

 

8.                                       Unless earlier terminated in accordance
with this paragraph 8, this Agreement shall continue indefinitely.  AIG shall
have the absolute right to terminate this Agreement upon thirty (30) days’ prior
written notice to the Company, which notice shall state the effective date of
termination (the “Termination Date”); provided, however, that AIG agrees not to
terminate this Agreement unless (a) AIG significantly modifies the corporate
structure or ownership of the Company, or (b) AIG sells the Company to an
acquirer (i) having a rating from at least one of S&P, Moody’s, A.M. Best or a
substitute agency, which is a nationally recognized statistical rating
organization, that is at least equal to the lower of (x) AIG’s then-current
rating from such agency or (y) the Company’s then-current rating as supported by
this Agreement from such agency; or (ii) such that, immediately on the effective
date of the sale by AIG of the Company, the Company’s capitalization is
consistent with the minimum capital adequacy standards and criteria of at least
one of S&P, Moody’s,  A.M. Best or a substitute agency, which is a nationally
recognized statistical rating organization, for a rating that is equal to or
better than the Company’s then-current rating on the date immediately preceding
such sale.  To the extent not terminated previously by AIG pursuant to the
foregoing, this Agreement will terminate automatically one year after the
closing of any sale of the Company by AIG, and all provisions hereof will be of
no further force and effect.  For the avoidance of doubt, the termination of
this Agreement pursuant to this paragraph 8 shall not relieve either party of
any obligation it may owe to the other party hereunder that existed prior to,
and remains outstanding as of, the Termination Date.

 

9.                                       Any policyholder holding a policy
issued by the Company prior to the termination of this Agreement shall have the
right to demand that the Company enforce the Company’s rights under paragraphs
1, 4 and 5 of this Agreement, and, if the Company fails or refuses to take
timely action to enforce such rights or the Company defaults in any claim or
other payment owed to any such policyholder when due, such policyholder may
proceed directly against AIG to enforce

 

5

--------------------------------------------------------------------------------


 

the Company’s rights under paragraphs 1, 4 and 5 of this Agreement; provided,
however, that no policyholder of the Company may take any action authorized
under this paragraph 9 unless and until (a) such policyholder has given AIG
written notice of its intent to enforce the terms of this Agreement as provided
in this paragraph 9, which notice shall specify in reasonable detail the nature
of and basis for the policyholder’s complaint and (b) AIG has failed to comply
with this Agreement within sixty (60) days after such notice is given; and,
provided, further, that upon termination of this Agreement in accordance with
paragraph 8 hereof, the rights of any policyholder as provided for under this
paragraph 9 shall terminate effective as of the Termination Date, except with
respect to the obligation of AIG (if any) to make capital contributions to the
Company pursuant to paragraphs 1, 4 and 5 of this Agreement solely to the extent
such obligation arose prior to, and remained unsatisfied as of, the Termination
Date (it being understood that upon AIG’s satisfaction of all such obligations
after the Termination Date, no such policyholder shall have any rights against
the Company or AIG, as the case may be, under this paragraph 9).

 

10.                                 This Agreement is not, and nothing herein
contained and nothing done pursuant hereto by AIG shall constitute or be
construed or deemed to constitute, an evidence of indebtedness or an obligation
or liability of AIG as guarantor, endorser, surety or otherwise in respect of
any obligation, indebtedness or liability, of any kind whatsoever, of the
Company.  This Agreement does not provide, and is not intended to be construed
or deemed to provide, any policyholder of the Company with recourse to or
against any of the assets of AIG.

 

11.                                 Any notice, instruction, request, consent,
demand or other communication required or contemplated by this Agreement shall
be in writing, shall be given or made or communicated by United States first
class mail, addressed as follows:

 

If to AIG:

 

American International Group, Inc.

180 Maiden Lane

New York, New York 10038

Attention:  Secretary

 

If to the Company:

 

AIU Insurance Company

175 Water Street, 30th Floor

 

--------------------------------------------------------------------------------


 

New York, NY 10038

Attention:  Robert S. H. Schimek

 

with a copy (which shall not constitute notice) to:

 

Chartis U.S. Law Department

175 Water Street, 18th Floor

New York, NY 10038

Attention:  General Counsel

 

12.                                 Effective upon the date of filing of the
Company’s 2010 Annual Statement with the New York insurance department, this
Agreement shall supersede and replace that certain letter agreement, dated
February 23, 2010, by and between AIG and the Company regarding capital
maintenance without the need for any action.

 

13.                                 The covenants, representations, warranties
and agreements herein set forth shall be mutually binding upon and inure to the
mutual benefit of AIG and its successors and the Company and its successors.

 

14.                                 This Agreement shall be governed by and
construed in accordance with the laws of New York, without giving effect to the
principles of conflict of laws.

 

15.                                 If any provision of this Agreement shall be
declared null, void or unenforceable in whole or in part by any court,
arbitrator or governmental agency, said provision shall survive to the extent it
is not so declared and all the other provisions of this Agreement shall remain
in full force and effect unless, in each case, such declaration shall serve to
deprive any of the parties hereto of the fundamental benefits of or rights under
this Agreement.

 

16.                                 This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior and contemporaneous agreements, understandings,
negotiations and discussion, whether oral or written, of the parties, but does
not supersede the Agreement between AIG and the Company dated April 1, 2008
pertaining to support for Chartis Insurance Company China Limited.  This
Agreement may be amended at any time by written agreement or instrument signed
by the parties hereto.

 

7

--------------------------------------------------------------------------------


 

17.                               This Agreement may be signed by the parties in
one or more counterparts which together shall constitute one and the same
agreement among the parties.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

AMERICAN INTERNATIONAL GROUP, INC.

 

 

 

 

 

By:

/s/ Robert A. Gender

 

 

Name:

Robert A. Gender

 

 

Title:

Senior Vice President

 

 

 

 

 

By:

/s/ Jeffrey A. Welikson

 

 

Name:

Jeffrey A. Welikson

 

 

Title:

Corporate Secretary

 

 

 

 

 

AIU INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Robert S. Schimek

 

 

Name:

Robert S. Schimek

 

 

Title:

Senior Vice President

 

 

 

 

 

By:

/s/ Victoria Bozovic

 

 

Name:

Victoria Bozovic

 

 

Title:

Secretary

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

The Specified Minimum Percentage shall initially equal 425% of the Company’s
Authorized Control Level RBC.

 

--------------------------------------------------------------------------------
